            Case 3:19-cv-01054-JR       Document 1       Filed 07/05/19     Page 1 of 8




EMIL J. ALI, OSB No. 176329
EAli@carrbutterfield.com
LISANNE M. BUTTERFIELD, OSB No. 913683
LButterfield@carrbutterfield.com
CARR BUTTERFIELD, LLC
5285 Meadows Road, Suite 199
Lake Oswego, OR 97035
Telephone: 503-635-5244
Fax: 503-635-2955
      Attorneys for Plaintiff




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

ELIZABETH A. RIZZO,                                Case No.: 3:19-cv-1054

               Plaintiff,
                                                   COMPLAINT
       v.                                          (ACTION FOR RECOVERY OF ERISA
                                                   BENEFITS; BREACH OF FIDUCIARY
NOVARTIS CORPORATION WELFARE                       DUTY; FAILURE TO PROVIDE PLAN
BENEFITS PLAN and HORIZON                          DOCUMENTS)
HEALTHCARE SERVICES, INC., a New
Jersey corporation dba HORIZON BLUE
CROSS BLUE SHIELD OF NEW JERSEY,

               Defendants.


                                          Introduction

       1.      Plaintiff Elizabeth A. Rizzo brings this action seeking relief for multiple

violations of the Employee Retirement Income Security Act of 1974 (“ERISA”) by Defendant




Page 1 – COMPLAINT                                                     CARR BUTTERFIELD, LLC
                                                                      5285 SW Meadows Road, Ste. 199
                                                                         Lake Oswego, OR 97035
                                                                        Telephone: (503) 635-5244
                                                                         Facsimile: (503) 635-2955
            Case 3:19-cv-01054-JR       Document 1      Filed 07/05/19     Page 2 of 8




Novartis Corporation Welfare Benefits Plan and its fiduciary Horizon Healthcare Services, Inc.

dba Horizon Blue Cross Blue Shield of New Jersey.

       2.      Pursuant to 29 USC § 1132(a), Plaintiff seeks legal and equitable relief for

violations of ERISA. Plaintiff also seeks the payment of benefits due to Plaintiff through the

Novartis Corporation Welfare Benefits Plan, and to obtain other equitable and legal relief due

under ERISA. The benefits at issue here are benefits to which Plaintiff claims she was entitled to

receive, including, but not limited to, payment for the medical procedure with a date of service of

December 13, 2017, as well as all follow up care.

                                             Parties

       3.      Plaintiff Elizabeth A. Rizzo is an individual residing in Gresham, Oregon.

       4.      At all times relevant, Plaintiff was (a) employed by Alcon Laboratories, Inc. in

Gresham Oregon, then a wholly owned subsidiary of Novartis, Inc.; and (b) received health and

welfare coverage from the Novartis Corporation Welfare Benefits Plan, an employer-sponsored

health and welfare employee benefit plan governed by ERISA (the “Plan”), which provided

medical care to employees of Alcon Laboratories, Inc.

       5.      At all times relevant, Plaintiff was a beneficiary, as defined in ERISA. See 29

USC § 1002(8).

       6.      The Plan is an employee welfare benefit plan, as defined in ERISA. See 29 USC

§ 1002(1).

       7.      Defendant Horizon Healthcare Services, Inc. is a New Jersey corporation doing

business as Horizon Blue Cross Blue Shield of New Jersey Blue Cross Blue Shield of New

Jersey (“Horizon”). Horizon is a fiduciary, as defined in ERISA. See 29 USC § 1002(21).


Page 2 – COMPLAINT                                                    CARR BUTTERFIELD, LLC
                                                                     5285 SW Meadows Road, Ste. 199
                                                                        Lake Oswego, OR 97035
                                                                       Telephone: (503) 635-5244
                                                                        Facsimile: (503) 635-2955
            Case 3:19-cv-01054-JR        Document 1       Filed 07/05/19      Page 3 of 8




       8.      The Plan provided medical care for its participants and was administered by

Horizon.

                                       Jurisdiction & Venue

       9.      Jurisdiction is appropriate under 28 USC § 1331 in that 29 USC § 1132(e) confers

jurisdiction upon the district courts of the United States where, as here, Plaintiff’s claims relate

to an “employee welfare benefit plan” as defined within ERISA 29 USC § 1001, et. seq.

       10.     Jurisdiction is further appropriate under 28 USC § 1332(a) in that the matter in

controversy exceeds the sum of $75,000, exclusive of interest and costs, and diversity exists

between the parties.

       11.     Venue is appropriate because Defendants’ acts and omissions occurred in this

District of Oregon.

                                        Statement of Facts

       12.     At all times relevant, Plaintiff was a participant in the Plan managed by Horizon,

pursuant to an Administrative Services Contract.

       13.     The Plan maintains plan documents (“Plan Documents”) that set forth the rights

of participants and beneficiaries.

       14.     In 2017, Plaintiff’s treating physician diagnosed her with a spinal condition and

advised Plaintiff to seek treatment, and eventually to seek surgical intervention.

       15.     Prior to scheduling surgery, Plaintiff spent months under the treatment of a

physician, and was also under the care of both a physical therapist and chiropractor.

       16.     In December 2017, Plaintiff’s treating physician contacted Horizon to secure

preauthorization for the surgical procedure, which was not required under the Plan Documents.


Page 3 – COMPLAINT                                                       CARR BUTTERFIELD, LLC
                                                                        5285 SW Meadows Road, Ste. 199
                                                                           Lake Oswego, OR 97035
                                                                          Telephone: (503) 635-5244
                                                                           Facsimile: (503) 635-2955
           Case 3:19-cv-01054-JR        Document 1      Filed 07/05/19       Page 4 of 8




Plaintiff’s treating physician obtained reference number 6384866390 and was expressly

informed by a Horizon representative that “No Prior Authorization Was Required.”

       17.     Upon doctors’ recommendation, and in reliance upon the preauthorization

previously secured, Plaintiff underwent the surgery on December 13, 2017.

       18.     Following the surgery on April 12, 2018, Horizon denied the claim citing the

purported lack of medical necessity.

       19.     Pursuant to the Plan Documents, Plaintiff followed all relevant appeal procedures,

yet her appeal was ultimately denied on October 23, 2018.

       20.     Pursuant to the Plan Documents, Plaintiff sought external review. On November

9, 2018, the matter was assigned to an Independent Review Organization. On December 19,

2018, the denial was upheld by the Independent Review Organization, which noted that certain

imaging and notes were not provided for review by Horizon.

       21.     On March 8, 2019, Plaintiff further communicated with Horizon to resolve the

dispute.

       22.     On April 2, 2019, Horizon responded indicating for the first time that prior

authorization was sought by the hospital, but allegedly not received.

       23.     Throughout the process, Plaintiff requested that Defendants produce a copy of her

Plan Documents, and the administrative record, yet Defendants refused to comply. Neither the

Plan nor Horizon provided the documents upon previous requests by Plaintiff.

       24.     On June 4, 2019, by and through her counsel, Plaintiff expressly requested a

complete copy of the administrative record associated with Plaintiff’s claim and appeal. Neither

Horizon nor the Plan responded substantively to the request, as required by ERISA. Instead,


Page 4 – COMPLAINT                                                       CARR BUTTERFIELD, LLC
                                                                        5285 SW Meadows Road, Ste. 199
                                                                           Lake Oswego, OR 97035
                                                                          Telephone: (503) 635-5244
                                                                           Facsimile: (503) 635-2955
           Case 3:19-cv-01054-JR             Document 1    Filed 07/05/19      Page 5 of 8




Horizon responded with an erroneous letter dated June 14, 2019 referring the matter to their

subrogation vendor, which was and is inapplicable in this matter.

        25.     On July 3, 2019, Plaintiff, through counsel, received a letter from Novartis

Services, Inc., which responded on behalf of the Plan, and provided certain documents, but failed

to include documents responsive to the subject claim, the Form 5500, and the administrative

service contract, among other things.

        26.     On July 3, 2019, by and through her counsel, Plaintiff attempted to obtain the

additional documents from Novartis Services, Inc. to no avail.

                                                Count I

                 (ACTION FOR BENEFITS UNDER 29 USC § 1132(a)(1)(B))

        27.     Plaintiff repeats and realleges paragraphs 1 through 26 and incorporates the same

by reference as if fully set forth herein.

        28.     The Plan’s denial of Plaintiff’s health claim and appeal was arbitrary, capricious,

and inconsistent with the Plan Documents.

        29.     Plaintiff is entitled to recover benefits, and to enforce her rights under the Plan, as

well as attorney’s fees and costs.

                                                Count II

                 (ACTION FOR BENEFITS UNDER 29 USC § 1132(a)(1)(B))

        30.     Plaintiff repeats and realleges paragraphs 1 through 29 and incorporates the same

by reference as if fully set forth herein.

        31.     Horizon’s denial of Plaintiff’s health claim and appeal was arbitrary and

inconsistent with the Plan Documents.


Page 5 – COMPLAINT                                                        CARR BUTTERFIELD, LLC
                                                                         5285 SW Meadows Road, Ste. 199
                                                                            Lake Oswego, OR 97035
                                                                           Telephone: (503) 635-5244
                                                                            Facsimile: (503) 635-2955
           Case 3:19-cv-01054-JR             Document 1     Filed 07/05/19     Page 6 of 8




        32.     Plaintiff is entitled to recover benefits, and to enforce her rights under the Plan, as

well as attorney’s fees and costs.

                                                Count III

                (BREACH OF FIDUCIARY DUTY UNDER 29 USC §§ 1104)

        33.     Plaintiff repeats and realleges paragraphs 1 through 32 and incorporates the same

by reference as if fully set forth herein.

        34.     As a fiduciary, Horizon failed to discharge its duties with the care, skill, prudence,

and diligence that a prudent man acting in a like capacity or familiar with such matters would

have used as set forth above. Therefore, Horizon breached its fiduciary duties as set forth within

29 USC § 1104.

        35.     As a direct and proximate result of Horizon’s failure to carry out its duties as a

fiduciary of the Plan pursuant to 29 USC § 1104, Plaintiff has been damaged in an amount equal

to the amount of the benefits to which she would have been entitled under the Plan, as well as

additional damages, attorney’s fees, and costs.

                                                Count IV

        (FAILURE TO PROVIDE PLAN DOCUMENTS UNDER 29 USC § 1132(c))

        36.     Plaintiff repeats and realleges paragraphs 1 through 35 and incorporates the same

by reference as if fully set forth herein.

        37.     Pursuant to ERISA, the Plan and Horizon are required by law to produce Plan

Documents and the administrative record to Plaintiff upon request. See 29 USC § 1024(b)(4).

        38.     Defendants’ breached their duties and obligations to timely and fully respond to

Plaintiff’s requests for Plan Documents and administrative record.


Page 6 – COMPLAINT                                                        CARR BUTTERFIELD, LLC
                                                                         5285 SW Meadows Road, Ste. 199
                                                                            Lake Oswego, OR 97035
                                                                           Telephone: (503) 635-5244
                                                                            Facsimile: (503) 635-2955
           Case 3:19-cv-01054-JR         Document 1      Filed 07/05/19     Page 7 of 8




       39.      Defendants’ failure to provide Plan Documents resulted in excessive delay that

prejudiced Plaintiff’s investigation of Defendant’s acts and omissions.

       40.      Pursuant to ERISA, The Plan administrator should be penalized $110 per day, and

be ordered to reimburse Plaintiff her attorney’s fees and costs incurred herein.

                                         Prayer for Relief

       WHEREFORE, the Plaintiff demands relief and judgment against the Defendants as

follows:

       a. Award past benefits due and payable under the terms of the Plan pursuant to 29 USC

             § 1132(a)(1).

       b. Injunctive relief declaring the rights, duties and remedies of the parties regarding her

             claim for benefits under the Plan and enjoining further breaches by Defendants.

       c. For a judgment against the Defendants awarding Plaintiff prejudgment interest, costs

             and expenses, including the reasonable attorney’s fee as permitted under 29 USC §

             1132(g)(1).

       d. For an Order finding Defendants liable for a breach of fiduciary duty.

       e. A penalty of $110 per day as allowed under ERISA for the Plan’s failure to produce

             all requested Plan Documents and the administrative record.

////

////

////

////

////


Page 7 – COMPLAINT                                                     CARR BUTTERFIELD, LLC
                                                                      5285 SW Meadows Road, Ste. 199
                                                                         Lake Oswego, OR 97035
                                                                        Telephone: (503) 635-5244
                                                                         Facsimile: (503) 635-2955
       Case 3:19-cv-01054-JR        Document 1      Filed 07/05/19    Page 8 of 8




     f. Such other relief as may be deemed just and proper, including an amount of damages

        to be determined by this Court and other reasonable attorneys’ fees and costs allowed

        by statute or otherwise.

     DATED this 5th day of July 2019.

                                         Respectfully Submitted,

                                         CARR BUTTERFIELD, LLC
                                         By: /Emil Ali/
                                         Emil J. Ali, OSB No. 176329
                                         Email: EAli@carrbutterfield.com
                                         Lisanne M. Butterfield, OSB No. 913683
                                         Email: LButterfield@carrbutterfield.com
                                         5285 Meadows Road, Suite 199
                                         Lake Oswego, OR 97035
                                         Telephone: 503-635-5244/ Fax: 503-635-2955
                                         Attorneys for Plaintiff




Page 8 – COMPLAINT                                                CARR BUTTERFIELD, LLC
                                                                 5285 SW Meadows Road, Ste. 199
                                                                    Lake Oswego, OR 97035
                                                                   Telephone: (503) 635-5244
                                                                    Facsimile: (503) 635-2955
